Citation Nr: 0114865	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease as secondary to the service-connected disability of 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to May 
1973.  He received a Combat Infantryman Badge.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection for 
peripheral vascular disease as secondary to the service-
connected disability of PTSD was denied.  


FINDING OF FACT

Competent medical evidence has been submitted showing that 
there is no nexus, or link, between the veteran's peripheral 
vascular disease and his service-connected PTSD.  


CONCLUSION OF LAW

The veteran's peripheral vascular disease was not proximately 
due to, or the result of, his service-connected PTSD.  38 
U.S.C.A. §§ 1101, 1110, 5103A (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) informed the 
veteran of evidence needed to substantiate the claim.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and SOC informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The veteran was provided a VA examination in March 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

VA outpatient treatment records, dated January 1998 to 
January 1999, show that the veteran was seen for peripheral 
vascular disease.  In January 1998 there was a full range of 
motion in the lower extremities.  Sensation was positive and 
the veteran's feet were warm, without lesions or edema.  
Femoral pulses and Doppler were positive.  The veteran was 
doing well, symptoms decreased, ambulation increased and 
pulses were positive.  The assessment was status post stent 
placement of the left external iliac artery.  The lower 
arterial study impression was marked improvement in pressures 
and waveforms on the left, still with moderate arterial 
insufficiency due to superficial femoral artery obstruction.  
The radiologic consultation report impression was 
uncomplicated left external iliac artery stent placement, 
resulting in a decrease of a 20-mm gradient to 0-mm gradient.  
The chest was normal.  In March 1998 there were no symptoms.  
The lower arterial study impression was moderate arterial 
insufficiency on the right secondary to superficial femoral 
artery and distal disease and moderate arterial insufficiency 
on the left secondary to superficial femoral artery disease.  
The October 1998 lower arterial study impression was mild 
disease in the femoral-popliteal segment on the right and 
mild disease in the superficial femoral artery on the left.  
The pressure dropped on the left with exercise that did not 
return to baseline within five minutes.  In January 1999 the 
veteran's feet were cold to the touch and there was no rest 
pain.  

The veteran was hospitalized in November 1998.  The diagnoses 
included PTSD and marijuana and alcohol abuse, peripheral 
vascular disease, abdominal aortic aneurysm and benign 
prostatic hypertrophy.  A review of systems revealed that the 
veteran had occasional leg pain after walking three or more 
blocks.  He did not have rest pain in his legs.  Upon 
examination of the extremities peripheral pulses were 
moderately impaired bilaterally.  

The VA examined the veteran in March 2000.  His pulses on the 
right consisted of a strong dorsalis pedis and a weak 
posterior tibial.  Pulses on the left could not be palpated.  
The veteran had both right and left femoral bruits, with the 
right louder than the left.  The diagnoses included severe 
peripheral vascular disease.  The examiner commented that the 
veteran provided a reference, which referred to increased 
catecholamines with a fight or flight response.  The veteran 
felt like his chronic and on-going PTSD had increased his 
overall catecholamine levels over the years and this had 
caused his peripheral vascular disease.  The examiner 
remarked that this reference was nine years old and referred 
to a single study showing increased coronary artery disease 
with constant fight or flight response and stress.  The 
examiner stated that there had been no medical studies to her 
knowledge that prove that this state of chronic stress could 
cause peripheral vascular disease.  

The examiner indicated that medical studies have shown that 
cigarette smoking was a potent factor involved in the 
causation of atherosclerosis.  The examiner cited the chapter 
on vascular disease of the extremities Harrison's Principles 
of Internal Medicine (J. D. Wilson, et al., eds., 12th ed. 
1991), which stated that there was an increased prevalence of 
peripheral atherosclerotic occlusive disease in cigarette 
smokers and factors that contribute to the development of 
atherosclerosis include cigarette smoking.  In the chapter on 
atherosclerosis and other forms of arteriosclerosis there was 
no mention of stress as a causative factor.  The examiner 
commented that the veteran had been smoking for 46 years, one 
pack per day and opined that this long term tobacco use, more 
likely than not played a significant role in causing his 
peripheral vascular disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  In addition, service connection may also be 
granted for disability, which is proximately due to, or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2000).

Upon consideration of all the evidence of record, the Board 
finds that the veteran's peripheral vascular disease was not 
caused or aggravated by his service-connected disability of 
PTSD.  The VA examiner stated there had been no medical 
studies to her knowledge that prove that chronic stress could 
cause peripheral vascular disease.  She opined that the 
veteran's long term tobacco use, more likely than not played 
a significant role in causing his peripheral vascular 
disease.  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for peripheral vascular 
disease as secondary to PTSD.  As a state of equipoise of the 
positive evidence and the negative evidence does not exist, 
the benefit-of-the-doubt doctrine outlined in 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
does not otherwise permit a favorable determination in this 
case.


ORDER

Service connection for peripheral vascular disease as 
secondary to the service-connected disability of PTSD is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

